Filed 7/22/16 P. v. Trombly CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
        publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                                  publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



    THE PEOPLE,

             Plaintiff and Respondent,                                      E065508

    v.                                                                      (Super.Ct.No. RIF149420)

    AMBER LYNN TROMBLY,                                                     OPINION

             Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Jeffrey S. Kross, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                              1
         Defendant and appellant Amber Lynn Trombly was charged by felony complaint

with six counts of receiving stolen property (Pen. Code,1 § 496, subd. (a), counts 1-6),

forgery (§ 470, subd. (d), count 7), and misdemeanor identity theft (§ 530.5, subd. (c)(1),

count 8). The complaint also alleged that defendant committed certain counts while she

was released from custody on another offense. (§ 12022.1.) Pursuant to a plea

agreement, defendant pled guilty to counts 1 and 8 and admitted the section 12022.1

enhancement. In exchange, the trial court dismissed the remaining counts and allegations

with a Harvey2 waiver, and it sentenced her to four years in state prison. Defendant

subsequently filed a petition for resentencing pursuant to section 1170.18, which the

court denied. Defendant filed a notice of appeal and a request for certificate of probable

cause, which the court also denied. She then filed an amended notice of appeal,

challenging the denial of the petition for resentencing. We affirm.

                               PROCEDURAL BACKGROUND

         On June 10, 2009, defendant entered a plea agreement and pled guilty to receiving

stolen property (checks of Encore Orthopedics of Southern California) (§ 496, subd. (a),

count 1) and misdemeanor identity theft. (§ 530.5, subd. (c)(1).) She also admitted that

she committed count 1 while she was released from custody on another offense.




         1   All further statutory references will be to the Penal Code, unless otherwise
noted.

         2   People v. Harvey (1979) 25 Cal.3d 754.

                                                2
(§ 12022.1.) The court sentenced her to four years in state prison, in accordance with the

plea agreement.

       On August 12, 2015, defendant filed a petition for resentencing, pursuant to

Proposition 47 (effective November 5, 2014). (§ 1170.18.) The petition stated that she

believed the value of the checks did not exceed $950. “Proposition 47 makes certain

drug- and theft-related offenses misdemeanors, unless the offenses were committed by

certain ineligible defendants. These offenses had previously been designated as either

felonies or wobblers (crimes that can be punished as either felonies or misdemeanors).”

(People v. Rivera (2015) 233 Cal.App.4th 1085, 1091.) “Proposition 47 also created a

new resentencing provision: section 1170.18. Under section 1170.18, a person ‘currently

serving’ a felony sentence for an offense that is now a misdemeanor under Proposition

47, may petition for a recall of that sentence and request resentencing in accordance with

the statutes that were added or amended by Proposition 47.” (Id. at p. 1092.)

       On January 21, 2016, the court found that defendant was statutorily ineligible for

relief because one stolen check alone was for $1,761. The court denied the petition.

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and no potential arguable issues. Counsel has also requested this court to

undertake a review of the entire record.


                                            3
      We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

      Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                    DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                             HOLLENHORST
                                                                       Acting P. J.


We concur:


CODRINGTON
                         J.


SLOUGH
                         J.




                                           4